Case: 20-10031     Document: 00515678253          Page: 1    Date Filed: 12/17/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               December 17, 2020
                                   No. 20-10031                   Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Su Y. Amos Mun, also known as Amos Su Young Mun,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CR-86-3


   Before Owen, Chief Judge, and King and Engelhardt, Circuit Judges.
   Per Curiam:*
          Su Y. Amos Mun pleaded guilty to maintaining a drug-involved
   premises. At sentencing, the district court ordered Mun to pay restitution in
   the form of funeral and cremation expenses to the victims’ families. We
   AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10031      Document: 00515678253           Page: 2    Date Filed: 12/17/2020




                                     No. 20-10031


                                          I.
          Defendant-appellant, Su Y. Amos Mun, was the owner and manager
   of the HanGil Hotel Town (the “Hotel”), which was, at times, referred to as
   “an addict’s paradise” and a “hotel of horrors.” There, in exchange for
   paying Mun an inflated room rate, drug dealers could sell drugs openly and
   without concerns about law enforcement. The Hotel was also the scene of
   violence and torture as well as at least two deaths. Specifically, an individual,
   J.B., died in the Hotel of a heroin overdose, and another individual, L.R., died
   in the Hotel of either a heroin overdose or a violent encounter with one of the
   dealers. And although the Hotel was deemed too dangerous to send in an
   undercover officer, law enforcement eventually caught up with Mun.
          Mun was indicted for conspiracy to possess with intent to distribute a
   controlled substance in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A),
   and (b)(1)(C) and maintaining a drug-involved premises in violation of
   21 U.S.C. § 856(a)(2). Pursuant to a plea agreement, Mun pleaded guilty to
   maintaining a drug-involved premises. At sentencing, in addition to imposing
   a 240-month term of imprisonment, the district court ordered Mun to pay
   restitution in the amount of $11,400 to the families of J.B. and L.R.
          Mun timely filed a notice of appeal, challenging the restitution order.
                                          II.
          As a general matter, where a defendant fails to object below to alleged
   sentencing errors, we review for plain error. United Sates v. Del Barrio, 427
   F.3d 280, 282 (5th Cir. 2005). But regardless of whether the defendant
   objected below, we review de novo a sentence that is allegedly illegal. Id.




                                          2
Case: 20-10031         Document: 00515678253                Page: 3       Date Filed: 12/17/2020




                                           No. 20-10031


           In this case, Mun challenges both the legality of the restitution order
   and certain factual findings underlying the restitution order.1 We address
   each argument in turn.
           Mun contends that the restitution order is illegal because the
   Mandatory Victims Restitution Act (the “MVRA”) precludes the award of
   funeral and cremation expenses for property offenses, including maintaining
   a drug-involved premises. But the plain language of the MVRA renders
   Mun’s argument meritless.
           The MVRA describes the available restitution based on the type of
   damage or loss suffered by the victim rather than the type of offense. Compare
   18 U.S.C. § 3663A(b)(1) (limiting restitution “in the case of an offense
   resulting in damage to or loss or destruction of property”) with 18 U.S.C.
   § 3663A(b)(3) (stating that “in the case of an offense resulting in bodily
   injury that results in the death of the victim,” the MVRA authorizes
   restitution in “an amount equal to the cost of necessary funeral and related
   services”). And make no mistake—the MVRA clearly contemplates that
   property offenses, such as Mun’s offense of maintaining a drug-involved
   premises, might involve victims that have suffered “a physical injury or
   pecuniary loss.” 18 U.S.C. § 3663A(c)(1)(B).



           1
              Although the parties dispute whether Mun waived his right to challenge certain
   factual findings in light of the plea agreement’s appeal waiver, we need not resolve this
   issue because Mun’s appeal fails on the merits. United States v. Marunda, 731 F. App’x 281,
   285 (5th Cir. 2018) (explaining that because “[a]n appeal waiver does not deprive us of
   jurisdiction,” we can affirm on the merits without resolving the waiver issue) (citing United
   States v. Story, 439 F.3d 226, 230 (5th Cir. 2006)); see also United States v. Shifflett, 773 F.
   App’x 214, 215 (5th Cir. 2019) (“Because [the defendant’s] argument fails on the merits,
   we assume without deciding that [her] appeal waiver does not bar her argument that the
   restitution order included costs she did not proximately cause.”).




                                                  3
Case: 20-10031         Document: 00515678253              Page: 4       Date Filed: 12/17/2020




                                          No. 20-10031


           In this case, it is readily apparent that the victims suffered bodily
   injury resulting in their deaths.2 Undoubtedly, the MVRA authorizes
   restitution in “an amount equal to the cost of necessary funeral and related
   services” where “an offense resulting in bodily injury . . . results in the death
   of [a] victim.” 18 U.S.C. § 3663A(b)(3). And there is equally no doubt that
   maintaining a drug-involved premises could so result in the death of a victim.
   Therefore, despite Mun’s argument to the contrary, a conviction for
   maintaining a drug-involved premises does not necessarily foreclose an
   award of funeral and cremation expenses.
           Mun next argues that the factual findings do not establish that his
   offense of conviction “directly and proximately caused” the victims’ deaths.
   In so arguing, Mun emphasizes that it was the “wrongdoing of others” that
   caused J.B. and L.R.’s deaths and thus their family members’ losses. Mun’s
   argument is misguided.
           In analyzing this issue, we look to whether Mun’s offense of
   conviction was a but-for and proximate cause of J.B. and L.R.’s deaths. See
   United States v. Sharma, 703 F.3d 318, 323 (5th Cir. 2012).
           First, but-for causation is “not a difficult burden to meet,” and there
   can be “many but-for causes.” United States v. Salinas, 918 F.3d 463, 466
   (5th Cir. 2019) (citation omitted). As we have explained, but-for causation
   simply means that “the harm would not have occurred in the absence of . . .
   [Mun’s] conduct.” Id. In this case, the record evidence establishes exactly
   that. But-for Mun’s operation and maintenance of the Hotel, J.B. and L.R.
   would not have died when they did.



           2
            To that end, Mun’s reliance on cases such as United States v. Onyiego, where the
   harm to the victims was solely in the form of property loss or damage, is misplaced. 286 F.3d
   249, 251–52, 56 (5th Cir. 2002).




                                                4
Case: 20-10031     Document: 00515678253           Page: 5   Date Filed: 12/17/2020




                                    No. 20-10031


          At bottom, through his actions, Mun maintained an unsafe
   environment replete with drug deals, overdoses, and instances of violence
   and torture. Mun walked the halls of the Hotel every day to collect the so-
   called drug “tax” from dealers. And Mun’s conduct did not end there. He
   monitored the Hotel’s security footage not only to keep track of the dealers
   but also to delete footage that portrayed illegal conduct. Additionally, Mun
   provided Hotel residents with advance notice when he knew that a
   compliance or law enforcement check was imminent so that the dealers could
   take precautions. Mun also paid a “cleanup crew” to remove dead bodies
   from the Hotel. In other words, Mun’s actions maintained “an addict’s
   paradise,” where J.B. overdosed as onlookers refrained from calling 911
   because the police could not come to the Hotel. And though L.R. might have
   died of a heroin overdose or a violent encounter with one of the dealers,
   Mun’s maintenance of the Hotel similarly remains a but-for cause of her
   death. Plainly, but for Mun’s maintenance of the Hotel, L.R. would not have
   died on the day that she did.
          Next, a person is “proximately harmed” when the harm is “a
   reasonably foreseeable consequence of the criminal conduct.” United States
   v. Mathew, 916 F.3d 510, 519 (5th Cir. 2019). Here, in the “addict’s
   paradise,” which Mun maintained and where dealers were incentivized not
   to call 911, the risk of a fatal overdose such as J.B.’s was reasonably
   foreseeable. Similarly, whether L.R.’s death was the result of a heroin
   overdose or a violent encounter with one of the dealers, either scenario was
   reasonably foreseeable. Just as a fatal drug overdose was reasonably
   foreseeable in “an addict’s paradise,” so too was a death at the hands of a
   dealer in an environment that the record reveals was rife with violent
   incidents such as bloody beatings, shootings, and torture with a butane torch.
          As the district court observed, Mun maintained “a hotel of horrors”
   that was the scene of numerous drug deals, repeated overdoses, several



                                         5
Case: 20-10031        Document: 00515678253             Page: 6      Date Filed: 12/17/2020




                                         No. 20-10031


   deaths, and various instances of torture. Against this backdrop, and pursuant
   to the MVRA, the district court properly ordered restitution based on losses
   directly and proximately caused by Mun’s offense of conviction.3
                                             III.
           For the foregoing reasons, we AFFIRM.




           3
             The MVRA clearly authorized the restitution ordered in this case, that is, Mun’s
   offense of conviction caused the victims’ losses. To be sure, Mun agreed that the maximum
   penalties that the district court could impose included restitution, “which is mandatory
   under the law,” i.e., pursuant to the MVRA. Therefore, we have no occasion to reach
   Mun’s alternative argument that the restitution was not attributable to Mun’s relevant
   conduct and thus outside the plea agreement.




                                               6